Justice SCOTT
dissenting:
When called upon to examine claims of unlawful discrimination in our criminal justice system, it is convenient to presume that the actions of government officials are carried out with a benevolent intent. Nonetheless, the State should be held to the same evidentiary standards applied to the ordinary citizen and, therefore, must be required to present legally competent evidence to support its questioned practices. Because I believe vindication of all we hold dear occurs equally when the State comes forward with sufficient evidence to clear its officials of claims of improper motive, as well as when its unlawful acts are corrected, I cannot subscribe to the holding of the majority.
I agree with the majority that the defendants in this case made a prima facie showing of purposeful racial discrimination in the selection of the venire. See maj. op. at 189. I also agree that, once the defendants had set out their prima facie showing, the burden shifted to the State to articulate a race-neutral explanation for its actions. Id. However, I am unable to reach the conclusion, as did the majority, that the State met its burden of offering a race-neutral explanation for the composition of the statewide grand jury by presenting “circumstantial evidence” which included no legally competent evidence from the selecting official. See maj. op. at 192 and 193. Because I believe that this ease has been wrongly decided and that the court of appeals should be affirmed, I respectfully dissent.
I.
A.
Over one hundred years ago, beginning with Strauder v. West Virginia, 100 U.S. 303, 25 L.Ed. 664 (1880), the United States Supreme Court held that a defendant has a constitutional right to a jury selected by *195nondiscriminatory criteria. At the same time, the Court concluded that denying a person participation in jury service on account of race is unconstitutional. Id. 100 U.S. at 308. See also Batson v. Kentucky, 476 U.S. 79, 87, 106 S.Ct. 1712, 1718, 90 L.Ed.2d 69 (1986) and Powers v. Ohio, 499 U.S. -, -, 111 S.Ct. 1364, 1370, 113 L.Ed.2d 411 (1991) (“[a]n individual juror ... does possess the right not to be excluded ... on account of race”); Norris v. Alabama, 294 U.S. 587, 55 S.Ct. 579, 79 L.Ed. 1074 (1935); Georgia v. McCollum — U.S. -, 112 S.Ct. 2348, 2353, 120 L.Ed.2d 33 (1992). More recently, the Court acknowledged that “the harm ... extends beyond that inflicted on the defendant and the excluded juror to touch the entire community.” McCollum, — U.S. at-, 112 S.Ct. at 2353 (citing Batson v. Kentucky, 476 U.S. 79, 87, 106 S.Ct. 1712, 1718, 90 L.Ed.2d 69 (1986)).
Consistent with these principles and state constitutional requirements, our General Assembly has, through a comprehensive statutory scheme in place for over twenty years, adopted as the policy of our state “that all persons selected for jury service shall be selected at random from a fair cross section of the population.” Section 13-71-102, 6A C.R.S. (1987);1 see also People v. Sepeda, 196 Colo. 13, 20 n. 7, 581 P.2d 723, 728 (1978). This statutory scheme prohibits discrimination on several bases, including race and economics. Section 13-71-103, 6A C.R.S. (1987). Moreover, we have previously held that selection of jurors by means which exclude citizens based on race not only violates our statutes but defendants’ rights under both our federal and state constitutions. See e.g., Fields v. People, 732 P.2d 1145 (Colo.1987) (Spanish surnamed jurors constituted a cognizable group for purpose of equal protection claims for exclusions from jury based on race); Sepeda, 196 Colo. at 19, 581 P.2d at 733. While we do not require that a jury “mirror the demographic composition of the community,” Fields, 732 P.2d at 1155, it is now axiomatic that the exclusion of persons based on race violates both the federal and state constitutions. Id. We have previously held that, among other rights of the accused, the right to an impartial jury has been “constitutionalized not only to protect the innocent from an unjust conviction but, of equal importance, to preserve the integrity of society itself by keeping sound and wholesome the process by which it visits its condemnation on a wrongdoer.” People v. Germany, 674 P.2d 345, 349 (Colo.1983).
Jury selection and final juror composition have so frequently been the objects of claims based on unfair bias in the administration of justice that it confirms the importance many of our citizens place on jury composition.2 Thus, when claims of bias arise, we must require the State to be prepared to confront any legitimate concern about the integrity of our judicial process, including the selection of a statewide grand jury. As Justice Thomas noted in McCollum, “[t]he public, in general, continues to believe that the makeup of juries can matter.” — U.S. at -, 112 S.Ct. at 2360. In McCollum, the majority reasoned that
*196[o]ne of the goals of our jury system is “to impress upon ... the community as a whole that a verdict of conviction or acquittal is given in accordance with the law by persons who are fair.” Powers, 499 U.S. at [-], 111 S.Ct. at 1272. Selection procedures that purposefully exclude African-Americans from juries undermine public confidence — as well they should. “The overt wrong, often apparent to the entire jury panel, casts doubt over the obligation of the parties, the jury, and indeed the court to adhere to the law throughout the trial of the cause.”
McCollum, — U.S. at-, 112 S.Ct. at 2353-54 (certain citations omitted).
The need for public confidence in our judicial process and the integrity of the criminal justice system is “essential for preserving community peace.” McCollum, — U.S. at-, 112 S.Ct. at 2353. It is thus of paramount importance that the community believes we guarantee evenhanded entry into our criminal justice system by way of the jury panel, whether grand or petit, and not merely through the jailhouse door. As one commentator suggests, what offends the public’s regard for our criminal justice system are vestiges of the “exclusion of minorities from meaningful participation in civic life.” Deborah Zalesne and Kinney Zalesne, Saving The Peremptory Challenge: The Case For A Narrow Interpretation of McCollum, 70 Den.L.Rev. 313, 336 (1993); see also, Barbara Underwood, Ending Race Discrimination in Jury Selection: Whose Right Is It Anyway?, 92 Colum.L.Rev. 725, (1992).
B.
As noted by the’ majority, Batson v. Kentucky, 476 U.S. 79, 106 S.Ct. 1712, 90 L.Ed.2d 69 (1986), outlines the standards “for evaluating claims of racial discrimination in jury selection under the Equal Protection Clause.” Maj. op. at 185. Batson first requires a defendant to make out a prima facie showing that the State deliberately excluded possible jurors because of race. Once the defendant makes a prima facie showing, the burden then shifts to the State to come forward with reasons for the exclusion that are unrelated to race and that are reasonable under the circumstances of the particular case. Batson, 476 U.S. at 96-97, 106 S.Ct. at 1722-1723.
In seeking to rebut the defendant’s pri-ma facie showing, the State may not merely deny that it had a discriminatory motive, nor may it simply assert that the individual selections were made in “good faith.” Batson, 476 U.S. at 98, 106 S.Ct. at 1724 (citing Alexander v. Louisiana, 405 U.S. 625, 632, 92 S.Ct. 1221, 1226, 31 L.Ed.2d 536 (1971)). Moreover, in articulating its basis for the exclusion, the State “must give a ‘clear and reasonably specific’ explanation of [its] ‘legitimate reasons’ for exercising the challenges.” Batson, 476 U.S. at 98 n. 20, 106 S.Ct. at 1724 n. 20 (citing Texas Dept. of Community Affairs v. Burdine, 450 U.S. 248, 258, 101 S.Ct. 1089, 1096, 67 L.Ed.2d 207 (1981)). These requirements derive from the Court’s observation that if mere “general assertions were accepted as rebutting a defendant’s prima facie case, the Equal Protection Clause would be but a vain and illusory requirement.” Batson, 476 U.S. at 98, 106 S.Ct. at 1724 (quoting Norris v. Alabama, 294 U.S. 587, 598, 55 S.Ct. 579, 584, 79 L.Ed. 1074 (1935)) (emphasis added). As the final step in evaluating claims of racial discrimination in jury selection, Batson requires that once the State ■ proffers a race-neutral explanation for excluding jurors, the trial court must weigh the evidence to determine if the defendant has established “purposeful discrimination.” Batson, 476 U.S. at 98, 106 S.Ct. at 1724.
II.
In the case before us, the majority concedes that the defendants established a pri-ma facie case of purposeful racial discrimination in the selection of the venire. Maj. op. at 189. Thus, the burden shifted to the State to clearly and specifically articulate a race-neutral, relevant explanation for its actions, one that consisted of more than mere generalizations about the State’s “good faith” actions in selecting the grand jury.
In resolving the question as to whether the State met its burden, the majority re*197lies on Hernandez v. New York, — U.S. -, 111 S.Ct. 1859, 114 L.Ed.2d 395 (1991) (plurality opinion), because that case purportedly “shed[s] additional light on what it means for the State to offer a ‘race-neutral explanation.’ ” Maj. op. at 190. In Hernandez, a plurality on the Supreme Court observed that although not conclusive, “disparate impact should be given appropriate weight in determining whether the [State] acted with a forbidden intent,” but added that “an explanation based on something other than the race of the juror” may suffice as a race-neutral exegesis for the exclusion. Hernandez, — U.S. at- -, 111 S.Ct. at 1866-67. There, the plurality approved the reasons offered by the prosecution for its peremptory challenges of “Latino potential jurors”3 because the prosecutor personally testified as to his reasons for the peremptory strikes and “explained] that the specific responses and the demeanor of the two [challenged] individuals during voir dire caused him to doubt their ability to defer to the official translation of Spanish-language testimony.” Id. at-, 111 S.Ct. at 1867. The rationale for the prosecution’s race-neutral explanation was the State’s interest in obtaining a single uniform interpretation of trial testimony. The plurality accepted the prosecution’s explanation as “clear and reasonably specific,” and thus found that this rationale was a sufficiently specific race-neutral explanation for the peremptory strikes and that, under the circumstances of that particular case, the explanation was reasonable. Id. at-, 111 S.Ct. at 1868.
The facts of Hernandez, however, are distinguishable from the case before us, given that the prosecutor, i.e., the selecting official, personally testified. In the case before us, the State did not call as a witness the statutory selecting official. Here, the selecting official of the statewide grand jury is the chief judge,4 and as the selecting official, by our statute, the chief judge is solely responsible for the selection of the statewide grand jury. Under the principle established in Hernandez, it was thus incumbent on the State to proffer testimonial or other competent evidence from the chief judge that could establish a “clear and reasonably specific” reason for excluding Spanish-surnamed persons, one that was unrelated to race and reasonable under the circumstances of this case.5 Unfortunately, the evidence adduced at the hearing did not include any testimony whatsoever from the chief judge.
A far more useful case for analogy purposes is Castaneda v. Partida, 430 U.S. 482, 97 S.Ct. 1272, 51 L.Ed.2d 498 (1977), also cited by the majority. In Castaneda, the defendant, Rodrigo Partida, filed a petition for habeas corpus in the federal district court, alleging a denial of due process and equal protection because of gross under-representation of Mexican-Americans on state grand juries. After a hearing, the federal district court observed that Partida had made out only a “bare prima facie case” of invidious discrimination. The trial court concluded that Partida’s prima facie case was rebutted by the State and dismissed his petition for relief. Id. at 491, 97 S.Ct. at 1278. On appeal, the Fifth Circuit reversed on the grounds that the State had failed to rebut Partida’s showing, and thus held that “[i]n light of the State’s abdica*198tion of its responsibility to introduce controverting evidence, [Partida] was entitled to prevail.” Id. at 492, 97 S.Ct. at 1279. Upon review, the Supreme Court concluded that the showing made by Partida shifted the burden to the State to dispel the inference of intentional discrimination, and hence the “sole issue” before the Court was whether the State successfully rebutted Partida’s prima facie showing of discrimination against Mexiean-Americans in the state grand jury selection process. Id. at 483-84 and 492, 97 S.Ct. at 1274-75 and 1278.
In its analysis of this issue, the Court undertook a study of the workings of the Texas system of grand jury selection. The Court described the statutorily-mandated process as a “key man system, which relies on jury commissioners to select prospective grand jurors from the community at large.” 430 U.S. at 484, 97 S.Ct. at 1275. The Court then examined the evidentiary record and noted that, although a state judge had testified about his appointment of the jury commissioners and the state grand jury selection process, the “jury commissioners themselves, who were the only ones in a position to explain the apparent substantial under-representation of Mexiean-Americans and to provide information on the actual operation of the selection, were never called.” Id. at 491, 97 S.Ct. at 1278 (emphasis added). The Court then concluded that absent “some testimony from the grand jury commissioners about the method by which they determined the ... qualification for grand jurors,” the State could not successfully rebut Partida’s prima facie case of discrimination. The Court’s rationale for its holding is particularly apt to our case:
Discriminatory intent can be rebutted only with evidence in the record about the way in which the [grand jury selecting officials] operated and their reasons for doing so. It was the State’s burden to supply such evidence, once [Partida] established his prima facie case. The State’s failure in this regard leaves unchallenged respondent’s proof of purposeful discrimination.
Id. at 500, 97 S.Ct. at 1283 (emphasis added). Thus the Court specifically held that because the selecting officials did not personally testify as to the grand jury selection process and its underlying criteria, the State was unable to rebut Partida’s prima facie ease of racial discrimination in the selection of the grand jury.
In the case before us, the relevant evidence was limited to testimony from Deputy Attorney General Smith, who purportedly “worked closely with Chief Judge Flowers in the selection of the ... state grand juries,” maj. op. at 192, and other assistant attorneys general. Smith stated that “he believed that the chief judge made ‘an effort ... to affirmatively put people from minority groups on the Grand Jury’ and that in other years Chief Judge Flowers selected Spanish-surnamed persons to serve on the state grand jury.” Id. First Assistant Attorney General Lucero similarly testified that Chief Judge Flowers “was particularly sensitive to have a good cross-section of women, blacks and Hispanics” on the grand jury. Maj. op. at 192 n. 24. Although the majority accepts this testimony as evidence of a race-neutral explanation by the State for excluding Spanish-surnamed persons from the state grand jury,6 the majority’s approbation of such testimony seems to me to be precisely what the Batson Court cautioned against when it indicated that the State, in rebutting a defendant’s prima facie showing of racial discrimination, may not merely deny that it *199had a discriminatory motive, nor may it assert that the selections were made in “good faith.” Batson, 476 U.S. at 98, 106 S.Ct. at 1724. Furthermore, this case is directly on point with Castaneda: in that case, as here, the State offered no testimony whatever from the grand jury selecting officials, an evidentiary lapse that the U.S. Supreme Court considered to be fatal to the State’s ability to overcome the presumption of invidious racial discrimination in the selection of a state grand jury. Although the testimony of the assistant attorney general may be helpful as to the advice given to the chief judge,7 it is wholly incompetent as to the actual motive and actions of the chief judge, the sole selecting official of the statewide grand jury.
The majority also accepts the State’s explanation that “the venire was ‘significantly better educated than the persons that were in the ... group ... excluded from serving’ ” as a legitimate race-neutral reason for excluding Spanish-surnamed individuals from the grand jury. Maj. op. at 192. Apart from the fact that I do not accept that a preference for “significantly better educated” persons constitutes a race-neutral explanation for the exclusion, see Buck v. Green, 690 F.Supp. 1034 (M.D.Ga.1988) (grand jury selection not racially-neutral where criteria for exclusion is “intelligence and experience”), the State has not shown, nor does the majority address, how it is that being “significantly better educated” is related to the circumstances of serving on the state grand jury, as required for an adequate race-neutral explanation of the exclusion.
III.
In summary, I do not believe that the Equal Protection Clause of the Constitution is “but a vain and illusory requirement” and I read the line of cases which address the standards for evaluating claims of racial discrimination in jury selection under the Equal Protection Clause to provide clear safeguards against rendering that clause as such. It is far too late in the day for us to presume that government officials properly and fairly discharge their sworn duties, in lieu of applying the same evidentiary burden to the State that we would the ordinary citizen. I therefore believe that the court of appeals was correct in finding that “the record reveals that the [State] provided no specific explanation of the reasons for excluding the Spanish-sur-named jurors.” Furthermore, I believe that the court of appeals applied the proper standard, as articulated in Batson, in concluding that, without the testimony of the chief judge, the State’s “burden cannot be met by the general assertions of the witnesses from the attorney general’s office that there was no discrimination.” Accordingly, I dissent from the majority and would affirm the judgment of the court of appeals, without the need to remand for a determination as to any statutory violations.
I am authorized to say that Justice MUL-LARKEY joins this dissent.

. Under the Colorado Uniform Jury Selection and Service Act, effective January 1, 1990, the General Assembly has continued that policy under new § 13-71-104, which provides:
Eligibility for juror service — prohibition of discrimination. Juror service is a duty which every qualified person shall perform when selected. All trial and grand jurors shall be selected at random from a fair cross section of the population of the area served by the court. All selected and summoned jurors shall serve, except as otherwise provided in this article. No person shall be exempted or excluded from serving as a trial or grand juror because of race, color, religion, sex, national origin, economic status, or occupation. Physically impaired persons shall serve, except where the court finds that such service is not feasible. The court shall strictly enforce the provisions of this article.


. In his concurrence in Georgia v. McCollum, Justice Thomas discusses the disparate ratio of whites to African-Americans in jury panels in "important cases,” McCollum, — U.S. at -, 112 S.Ct. at 2360, and observes that:
A computer search, for instance, reveals that the phrase "all white jury" has appeared over two hundred times in the past five years in the New York Times, Chicago Tribune, and Los Angeles Times.


. The Court deferred to the "terminology preferred by the parties before the Court,” Hernandez, — U.S. at-, 111 S.Ct. at 1864, as I have elected to do here.


. Section 13-73-103, 6A C.R.S. (1987) prescribes the process for empaneling the state grand jury and states that "[t]he members of the state grand jury shall he selected by the chief judge with the advice of the attorney general...." (Emphasis added.)


. The majority states that “it is unreasonable to expect that when challenged over one year later with regard to a particular name, [the chief judge] would be able specifically to recall excluding the prospective juror,” and that as such, "it was therefore not incumbent upon the People to produce competent evidence that the chief judge specifically recalled eliminating any of the Spanish-surnamed persons in question.” Maj. op. at 192. To my mind, the majority misstates the applicable evidentiary standard. The chief judge need only be able to affirmatively and specifically set out his criteria for excluding the Spanish-surnamed jurors in the 1985-86 grand jury, and would not be required to, in each individual case, "specifically [ ] recall excluding the prospective juror."


. The majority states that "while it is true that the People offered no competent evidence of what may have been the chief judge’s purely subjective thought processes, it was not essential that they do so in light of the fact that the defendants presented at best only a weak prima facie case based on evidence that the selection process was not random and that the selection process was susceptible to abuse." Maj. op. n. 27 at 193. However, the strength of the defendant’s prima facie case is not germane once the burden has shifted to the State. The majority goes on to conclude that “it was not necessarily fatal to the People’s case that they did not present evidence that the chief judge himself recalled employing certain general criteria when he screened the questionnaires, or that the chief judge did in his own mind employ such general criteria [ ... but that] the preferred procedure in this case would have been for the chief judge to testify, and in different contexts the People would be expected to produce competent evidence of relevant subjective thought processes.” The majority, however, does not provide either *199its authority or its reasoning for these conclusions, nor does it state in which "contexts the People would be expected to produce” more competent evidence.


. § 13-73-103, 6A C.R.S. (1987) contemplates that the attorney general may advise the chief judge; however, it cannot be questioned that the selecting authority is the chief judge.